number release date id office uilc cca_2009081313514117 ---------------- from ------------------- sent thursday date pm to ------------------------ cc subject accounting for swaption hedge of debt this responds to your request for advice in connection with taxpayer’s informal refund claim with respect to two fixed-to-floating interest rate swaptions entered into by taxpayer to hedge its anticipated acquisition of aggregate debt assets the european style swaptions which expired worthless in the year acquired were designed to be exercisable at or about the time taxpayer expected to acquire sec_582 debt assets the term of the underlying swaps if exercised would have matched the expected life of the debt taxpayer generally documented that it was hedging the impact that interest rate movements and the anticipatorily acquired debt would have on its regulatory capital position though there is apparently disagreement over whether that risk extended beyond the point that the debt was acquired although taxpayer timely identified the swaptions as hedges it did not set forth in its books_and_records a sec_1_446-4 description of how it would it account for the swaptions so as to clearly reflect income in accordance with the hedge timing rules citing sec_1_446-3 and general option taxation authority eg rev_rul taxpayer claims that it may deduct its loss the premium paid on the swaptions upon their expiration taxpayer asserts that immediate deduction of the loss would clearly reflect income because the protection it obtained with respect to interest rate movements ended on expiration of the swaptions suggesting that the gain_or_loss related to the option term of the swaption and not the underlying swap that would have produced benefits had interest rates moved sufficiently upward in the fashion the hedge sought to protect against you have indicated that exam intends to require taxpayer to take into account the swaption loss ie the premium paid_by taxpayer over the period of the underlying swaps three or five years thereby matching such loss to the interest_income earned in the period to which exam views the hedge to relate the hedge timing rules generally require a taxpayer to reasonably match income deduction gain_or_loss on a hedge to the income deduction gain_or_loss on the underlying hedged items sec_1_446-4 those regulations were generally promulgated to preclude taxpayers from selectively recognizing built-in losses on hedges which like straddles economically offset other taxpayer positions in addressing loss selectivity concerns in the preamble to the notice of proposed rulemaking for the hedge timing rules the service stated that although flexibility to control the timing of gain_or_loss generally is accepted in the tax law that flexibility is inappropriate when the transaction is so closely related to the asset or liability being hedged 1993_2_cb_615 taxpayer correctly recognizes that premium paid on a swaption is taken into account in measuring any gain_or_loss realized on the lapse or termination of the swaption or is taken into account as a nonperiodic_payment if and when the underlying swap is entered into sec_1_446-3 here the two swaptions expired worthless so - just as with straight options - their lapse caused taxpayer to have realized losses equal to the premium paid for the swaptions revrul_78_182 the sec_1_446-4 hedge timing rules must then be applied those rules require that the accounting for the hedge income deduction gain_or_loss be reasonably matched with the income deduction gain_or_loss from the hedged item or items sec_1_446-4 notably in its idr response taxpayer did not attempt to address what debt income deduction gain_or_loss the swaption loss was reasonably matched against in this case the tax_accounting match of the swaption loss to the tax_accounting of the debt assets is fairly straightforward here taxpayer’s debt assets were not held_for_sale and generally would not give rise to tax_gain_or_loss to which the swaption losses could be matched moreover the debt assets did not produce interest_expense or other deduction to which the swaption losses could be matched thus the only taxable attribute to which the swaption losses could reasonably be matched is interest_income the next step in the analysis is to determine exactly what interest_income the swaption losses were appropriately matched against as with plain vanilla interest rate swaps that analysis requires examining what interest risk the hedge would adjust in the event of adverse_interest rate movements in revrul_2002_71 the service considered how gain_or_loss on a terminated notional_principal_contract a fixed-to- floating swap used to hedge issued debt should be matched the swap in that ruling converted the fixed rate payments on the hedged debt into floating rate payments for only the first five years of the debt’s ten year life the swap period is generally a reliable indicator of the period over which the hedger is seeking to protect against adverse_interest rate movements because that is the period for which the cash flows from the swap naturally adjust the interest payments on the hedged debt therefore in revrul_2002_71 the gain_or_loss was related to and accounted for over the swap period although not a notional_principal_contract itself a swaption is not much different from a swap in terms of its economic use as a hedge the key distinction is that unlike a swap the purchaser of a swaption pays a premium to get the right or option to enter into the swap if rates move in a direction making it advantageous to adjust the terms of the underlying hedged item but in both the case of a plain vanilla swap and a swaption their value as a hedge of interest rates is a function of the cash flows that each associated swap might produce in your situation the cash flows that taxpayer could have obtained had rates moved in a direction making the underlying swap attractive whether captured early by termination or by entering into the swap adjusted the yield effective interest_income of the debt over the life of the swap the swaption gave taxpayer the right to convert the fixed rate debt that it anticipated acquiring into floating rate debt consequently as in revrul_2002_71 the gain_or_loss from the swaptions should be accounted for over the period of the underlying swaps three and five years as that was the period with respect to which taxpayer was adjusting interest rate risk the above analysis is completely consistent with the rules in sec_1 e that require gain_or_loss on debt hedges to be accounted for by reference to the terms of the debt_instrument and the period or periods to which the hedge relates that regulation generally requires gain_or_loss from a hedge to be taken into account in the period or periods it would have been taken into account if it adjusted the yield of the debt_instrument over the term to which the hedge relates as indicated above in the case of swaps that period is generally the period over which swap cash flows adjust the cash flows and yield of the debt see revrul_2002_71 consistent with the above that analysis should not change if the swaps cover a period starting in the future or are contingent on pre-swap period interest rate movements as are swaptions indeed it would be paradoxical for fundamentally similar hedges to be treated disparately ie swap gain_or_loss generally being spread over the life of the swap and swaption loss and perhaps gain being realized currently or spread over the remaining option period of the swaption finally as a policy matter the sec_1_446-4 matching rules would succumb to exactly the perceived abuse that they were promulgated to address if taxpayer’s realization method were approved taxpayers could freely cherry pick losses by terminating or allowing to lapse swaptions in a loss position but could defer gain by entering into the underlying swap on swaptions that are in-the-money the potential abuse and harm to the fisc is greatly magnified by the fact that taxpayers would have considerable incentive to enter into offsetting positions because such positions as hedges would be excepted from straddle treatment in short the loss selectivity and economic straddle concerns make taxpayer’s position unacceptable from a tax policy perspective the above should not be read to suggest that other methods might not produce reasonable matching sec_1_446-4 for instance consistent with sec_1 e ii swaptions used to aggregate hedge debt might be appropriately accounted for on a mark-and-spread basis that method however would still require income deduction gain_or_loss attributable to the realization or periodic marking to market of the hedging_transactions to be taken into account over the period for which the hedging_transactions are intended to reduce risk consequently use of that method likely produces substantially the same result as exam’s proposal to spread realized swaption losses as well as gain over the period of the underlying swap hope the above helps in your ongoing consideration of this matter please let me know if any of the above requires clarification or if you desire my participation in any conversations with taxpayer aimed at resolving this matter consistent with the hedge matching rules
